OPINION — AG — **** BOARD OF NURSE REGISTRATION — REGENTS FOR HIGHER EDUCATION **** THE STATE REGENTS FOR HIGHER EDUCATION ARE GIVEN THE POWER IN OKLAHOMA CONSTITUTION, ARTICLE XIII-A, SECTION 2 TO PRESCRIBE STANDARDS OF HIGHER EDUCATION APPLICABLE TO EACH INSTITUTION UNDER THEIR CONTROL. THE OKLAHOMA BOARD OF NURSE REGISTRATION AND NURSING EDUCATION IS AUTHORIZED BY THE OKLAHOMA NURSING PRACTICE ACT TO SET STANDARDS FOR AND APPROVE SCHOOLS FOR PROFESSIONAL NURSING CONDUCTED IN ASSOCIATION WITH UNIVERSITIES AND COLLEGES UNDER THE SUPERVISION AND CONTROL OF THE REGENTS FOR HIGHER EDUCATION, THE RESPECTIVE STANDARDS OF THE REGENTS OF HIGHER EDUCATION AND THE OKLAHOMA BOARD OF NURSING EDUCATION AND NURSE REGISTRATION SHALL BE FOLLOWED IN THE ABSENCE OF ANY CONFLICT IN THOSE STANDARDS. IN THE CASE OF CONFLICT, THE STANDARDS PRESCRIBED BY THE REGENTS FOR HIGHER EDUCATION, BY VIRTUE OF THEIR CONSTITUTIONAL AUTHORITY, SHALL CONTROL. CITE: 59 O.S. 1961 167.1-567 [59-167.1-567], /15/ 59 O.S. 1969 Supp., 567.4 [59-567.4] (TIM LEONARD)